Case 20-12866-JDW        Doc 20     Filed 02/26/21 Entered 02/26/21 10:52:26             Desc Main
                                   Document      Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI


   IN RE: MARGARET HALL                                                           NO. 20-12866-JDW


                                              OBJECTION

          Community Bank of Mississippi (“Bank”) objects to the Application of the Chapter 7
   Trustee to employ BK Global Real Estate Services to Procure Consented Public Sale Pursuant to
   11 U.S.C. §327 (Doc 16) and for cause would show as follows:
          1.       The Trustee incorrectly claims that the Debtor has not claimed the property as
   exempt. The Debtor’s exemption contained in Amended Schedule C was filed on January 27,
   2021. The Trustee filed his Application on February 8, 2021.
          2.       The Trustee abandoned the subject property on November 18, 2020, which
   abandonment was reversed by a subsequent order of this Court (Doc 13) based upon a
   “discovery” made by the Trustee. That discovery was not revealed. There is nothing new about
   the subject property. It was listed in the schedules filed on September 29, 2020 along with all
   encumbrances.
          3.       As the Trustee knows, the issue of the priority of liens is the subject of Adversary
   proceeding no. 20-01059-JDW. The Trustee incorrectly recites the present status of lien priority
   but does confess that there is no equity in the subject property for the benefit of the Estate absent
   a “surcharge” which the Trustee seeks to create by selling property with no equity in it. This
   “surcharge” will benefit no one other than the professionals in this proceeding.
          4.       The Bank objects to the retention of BK Global Real Estate Services and any sale
   of the subject property by the Trustee. Once the lien priority issue is resolved, the lienholders
   will resort to their state law remedies. There is absolutely no good reason to incur additional fees
   and expenses in this no asset case.
Case 20-12866-JDW       Doc 20    Filed 02/26/21 Entered 02/26/21 10:52:26           Desc Main
                                 Document      Page 2 of 2




          WHEREFORE, PREMISES CONSIDERED, Community Bank of Mississippi requests
   that this Court deny the Application of the Chapter 7 Trustee to employ BK Global Real Estate
   Services to Procure Consented Public Sale Pursuant to 11 U.S.C. §327 and grant such other relief

   as is necessary under the circumstances.
          DATED: February 26, 2021

                                               COMMUNITY BANK OF MISSISSIPPI


                                               By:    /s/ Jeff Rawlings
                                                      Its Attorney

                                   CERTIFICATE OF SERVICE
          I served a copy of the foregoing on February 26, 2021 via the ECF notification service
   upon Jeffrey A. Levingston, Locke D. Barkley and the Office of the U. S. Trustee.


                                               /s/ Jeff Rawlings
                                               Jeff Rawlings
   Jeff Rawlings
   P.O. Box 1789
   Madison, MS 39130-1789
   601-898-1180
   jeff@rawlingsmacinnis.net
   MSB # 4642




                                              2
